Citation Nr: 0740740	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 28, 2001, 
for the assignment of a 100 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.

In July 2007, the veteran had been scheduled to appear at a 
personal hearing before a Veterans Law Judge traveling to the 
RO, however, earlier in July 2007, he withdrew his request 
for a hearing.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was initially 
granted by rating action dated in December 1999, at which 
time a 50 percent evaluation was assigned effective as of 
February 11, 1999; a notice of disagreement was not received 
to initiate an appeal from that determination.

2.  A claim for an increased disability rating for the 
veteran's service-connected PTSD was thereafter received by 
the RO in September 2000.

3.  By rating action dated in January 2001, the 50 percent 
disability rating for the service-connected PTSD was 
continued.  A notice of disagreement was not received to 
initiate an appeal from that determination.

4.  A claim for an increased disability rating for the 
veteran's service-connected PTSD was thereafter received by 
the RO in April 2001.

5.  By rating action of the RO dated in May 2002, the RO 
awarded an increased disability rating of 100 percent for the 
service-connected PTSD, effective as of February 28, 2001, 
the date it was factually ascertainable that the veteran's 
service-connected PTSD had increased in severity.  A notice 
of disagreement was not received to initiate an appeal from 
that determination.

6.  In August 2004, the veteran submitted a claim seeking an 
effective date earlier than February 28, 2001, for a 100 
percent disability rating for the service-connected PTSD.


CONCLUSION OF LAW

The veteran's August 2004 claim for an earlier effective date 
seeks an effective date of benefits in a manner not 
authorized by law.  38 U.S.C.A. §§ 5110, 7105(a), (c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.400, 
(a), (b)(2), (q)(1)(ii), (r), 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The veteran was notified of the evidence not of record that 
was necessary to substantiate his claim for an earlier 
effective date by letter dated in November 2004.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran was 
also provided with notice of the type of evidence necessary 
to establish an effective date by a March 2006 letter.  
Adequate notice has been provided to the appellant prior to 
the transfer and certification of the veteran's case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The dispositive factual matters in 
this case pertain to documents that have been on file for 
many years.  There is no indication in the record that there 
exists additional evidence that has not been associated with 
the claims file.  As the current issue is a legal matter, 
there is no need to obtain a VA compensation examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).  However, in cases 
involving a claim for an increased disability rating, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles 
v. Derwinski, 3 Vet. App. 129, 134-135 (1992).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2007).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

Entitlement to service connection for PTSD was initially 
granted by rating action dated in December 1999, at which 
time a 50 percent disability rating was assigned effective as 
of February 11, 1999.  The veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. § 7105(c).

A claim for an increased disability rating for the service-
connected PTSD was thereafter received by the RO in September 
2000.  By rating action of the RO dated in January 2001, the 
50 percent disability rating for the service-connected PTSD 
was continued.  The veteran did not appeal this decision, 
thus it became final.  38 U.S.C.A. § 7105(c).

By rating action of the RO dated in May 2002, the RO awarded 
an increased disability rating of 100 percent for the 
service-connected PTSD, effective as of February 28, 2001, 
the date it was factually ascertainable that the veteran's 
service-connected PTSD had increased in severity.  The 
veteran did not appeal this decision, thus it became final.  
38 U.S.C.A. § 7105(c).

In August 2004, the veteran submitted a claim seeking an 
effective date earlier than February 28, 2001, for the 100 
percent disability rating for the service-connected PTSD.  In 
support of his claim he argued that his symptoms associated 
with PTSD had begun upon his return from Vietnam, that he had 
been receiving Social Security Administration disability 
benefits since May 1998, and that he had been considered 
unemployable by a VA vocational rehabilitation counselor in 
October 2000.

Unfortunately, the veteran's argument fails.  In this case, 
his request to establish an effective date prior to February 
28, 2001, amounts to a request to disregard the law regarding 
finality.  Once the RO awarded an increased disability rating 
of 100 percent for the service-connected PTSD in May 2002, 
and the veteran failed to appeal, that decision became final.

The only way the veteran could attempt to overcome the 
finality of this decision, in an attempt to gain an earlier 
effective date, is to request a revision of that decision 
based on clear and unmistakable error (CUE) or by a claim to 
reopen based on new and material evidence.  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . . . 
is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The veteran has done neither.

Since the veteran did not appeal the May 2002 rating action 
of the RO, the decision became final based on the evidence of 
record at the time.  Hence, the decision is not subject to 
revision in the absence of CUE in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). CUE in any of the prior 
RO decisions has not been alleged.  There is no legal basis 
for making the effective date of the current 100 percent 
disability rating for PTSD retroactive to a date prior to the 
currently assigned February 28, 2001, as the veteran seeks.  
The May 2002 final rating decision bars such an effective 
date.  See 38 U.S.C.A. § 7105.  Thus, the attempt to overcome 
finality in raising a freestanding claim must be dismissed.  
In this regard the law is dispositive, and the claim must be 
dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 




ORDER

An effective date prior to February 28, 2001, for the award 
of a 100 percent disability rating for service-connected PTSD 
is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


